DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 12, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) an objection to a claim, and
		(iii) the previous 35 U.S.C. 112, first and second paragraph rejections,
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Allowable Subject Matter
Claims 15-20 and 22-26 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Friday May 13, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746